Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Applicant’s amendment and remarks discussed during the interview on 3/3/21 are persuasive, therefore claims 1-20 are allowed.
  EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz on 3/3/21 (and follow up communication on 3/30/21).
The application has been amended as follows: 
Claim 11 (currently amended), line 1, “automatically” has been deleted.
Claim 14 (cancelled)
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of  a toilet comprising a toilet base at least partially surrounding a lower portion of a toilet bowl and a base bracket positioned within the inner area of the toilet base and configured to elevate the foot ledge above the floor, wherein the foot ledge is movably attached to the base bracket and the base bracket is independently attachable to the floor from the toilet base as recited in the independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754